UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4452


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LAQUAN MARCELL WILSON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:15-cr-00071-RJC-1)


Submitted:   March 14, 2017                 Decided:     March 16, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Parke Davis, Acting Executive Director, Ann L. Hester,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant. Jill Westmoreland Rose, United
States Attorney, Anthony J. Enright, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Laquan Marcell Wilson appeals from the 84-month sentence

imposed after he pleaded guilty to possession of a firearm by a

convicted     felon,        in   violation        of    18        U.S.C.       §§ 922(g)(1),

924(a)(2)     (2012).            Wilson      disputes            the     district     court’s

application of a four-level sentencing enhancement for using or

possessing a firearm in connection with other felony offenses—

specifically, possession of controlled substances and possession

with intent to distribute controlled substances.                                   Finding no

error, we affirm.

      We review the district court’s factual determinations in

applying     the    Sentencing       Guidelines        for       clear    error.       United

States v. Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                                Where a

defendant     “[u]sed       or   possessed       any    firearm         or    ammunition      in

connection         with     another       felony        offense,”             a    four-level

enhancement        shall    apply.        U.S.    Sentencing            Guidelines     Manual

§ 2K2.1(b)(6)(B) (2015).              The “in connection with” element is

satisfied “if the firearm facilitated, or had the potential of

facilitating”       the     other    offense,      or       if    it    “was      present    for

protection or to embolden the actor.”                   United States v. Jenkins,

566 F.3d 160,     162    (4th     Cir.    2009);        see        USSG   §   2K2.1     cmt.

n.14(A).     Where the other felony is a drug trafficking offense,

a firearm “found in close proximity to drugs, drug-manufacturing

materials,     or    drug    paraphernalia         .    .    .     necessarily       has     the

                                             2
potential of facilitating another felony offense.”                                    Jenkins, 566
F.3d   at    163        (internal    quotation          marks       omitted)         (citing    USSG

§ 2K2.1 cmt. n.14(B)).               This element is not satisfied, however,

where the presence of the firearm is “the result of accident or

coincidence.”            United States v. Blount, 337 F.3d 404, 411 (4th

Cir. 2003) (internal quotation marks omitted).

       Wilson           argues      that        his     sentence               is     procedurally

unreasonable            because     the     district          court       clearly       erred    in

applying         USSG     § 2K2.1(b)(6)(B).              We     review          a    sentence    for

reasonableness,            applying        an     abuse       of     discretion          standard.

Gall v. United States, 552 U.S. 38, 46 (2007).                                  Procedural error

includes improperly calculating the Sentencing Guidelines range.

Id.    Wilson contends that there is no evidence that the firearm

was used in connection with the sale of controlled substances,

specifically             crack      cocaine,          because            the        evidence     was

insufficient to show that he possessed crack cocaine with the

intent      to    distribute        it.         Based     on       the    record       before    us,

however, we conclude that the district court reasonably inferred

that     Wilson         possessed    the        firearm       in    connection          with    drug

trafficking.

       Wilson stated that he obtained the firearm for his personal

protection.         The firearm was on his person, loaded, and ready to

fire, and he possessed five plastic baggies containing a total

weight      of     .67     ounces     of        crack     cocaine,         six       green     pills

                                                  3
individually    wrapped   in   plastic   baggies,    and    three   marijuana

cigarettes weighing .5 grams.       See Jenkins, 566 F.3d at 162-63;

USSG § 2K2.1 cmt. n.14(B).

     Further, the court was correct that, because of Wilson’s

criminal history, simple possession would have been treated as a

felony.   The court did not err in determining that the firearm

emboldened Wilson to commit the offense of possession of the

drugs, particularly in a public area.          Therefore, the district

court’s decision to apply the § 2K2.1(b)(6)(B) enhancement was

not clearly erroneous.

     We dispense with oral argument because the facts and legal

contentions    are   adequately   presented   in    the    materials   before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    4